—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered July 6, 2001, which, to the extent appealed from, directed that respondent’s motion to hold petitioner responsible for payment of all of her counsel fees incurred in the underlying concluded postjudgment custody proceeding be referred to a special referee to hear and report, and dismissed and severed petitioner’s cross motion for an award of child support, unanimously affirmed, without costs.
The court properly found that the parties’ stipulation of settlement (see Malleolo v Malleolo, 287 AD2d 603; McWade v McWade, 253 AD2d 798), did not foreclose the New York court’s consideration of respondent’s motion for attorney’s fees. While modification of the stipulation’s child support provisions was no longer available in New York once the parties and their children had relocated to California, enforcement in New York of unmodified provisions of the stipulation not having to do with child custody and visitation was permissible (see Mamberg v Epstein, 272 AD2d 200). Contrary to petitioner’s contention, respondent’s documentation in support of her counsel fee motion sufficiently complied with financial disclosure requirements (see 22 NYCRR 202.16 [k]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Nardelli, J.P., Saxe, Rosenberger, Friedman and Marlow, JJ.